                    Case 1:19-cv-00554-PAE Document 103 Filed 04/01/20 Page 1 of 1



           April 1, 2020

           Via ECF only

           Honorable Paul A. Engelmayer
           United States District Court
           Southern District of New York
           40 Foley Square, Room 1305
           New York, New York 10007
           EngelmayerNYSDChambers@nysd.uscourts.gov

                           Re:    Roc Nation LLC v. HCC International Insurance Company, PLC
                                  Venue: US District Court - Southern District of New York
                                  Case No.: 1:19-cv-00554-PAE

           Dear Judge Engelmayer:

                   This firm is legal counsel to Houston Casualty Company (“HCC”), improperly pled as
           HCC International Insurance Company, PLC, regarding the above-referenced matter. We write to
           request permission, pursuant to § 4.B of Your Honor’s individual rules and practices, to file the
           following documents under seal in their totality, which are in response to the letter of Roc Nation
           LLC regarding its intention to bring a motion to compel HCC to search for and produce documents
           responsive to Plaintiff’s Requests 1-6 and 8 (Document No. 97): HCC’s Response to Roc Nation’s
           letter-motion, and a portion of the transcript of the July 11, 2019 Hearing marked as Exhibit A. In
           accordance with Your Honor’s instructions, the documents have been uploaded via ECF
           (Document No. 104) with a limited viewing level restricting viewing to selected parties, as we
           await Your Honor’s review of these documents and decision.

                   Defendant seeks to file the aforementioned documents under seal as they contain sensitive
           and confidential information pertaining to Plaintiff’s business operations, financial information,
           and proprietary information as well as like information pertaining to individuals and entities that
           are not parties to this litigation. This information is not available within the public domain and
           was contemplated by the parties when they jointly drafted and entered into the confidentiality order
           entered by Your Honor on August 6, 2019. See Document No. 42.

                   Good cause exists for granting this request to file the above-referenced documents under
           seal so that it may include these documents in response to Roc Nation’s letter-motion (Document
           No. 97) seeking leave to file a motion to compel discovery.

                  Thank you for your time and attention to this matter.

 Granted.                                                       Respectfully submitted,
SO ORDERED.
                
            __________________________________
                                                                /s/George J. Vogrin
                                                                George J. Vogrin
                  PAUL A. ENGELMAYER
                  United States District Judge


April 2, 2020
